OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXA%
                      AUSTIN
                                                                                  --
                                                                                       888




          “This artiole shall not  apply where
     it ehall be determined at (ui eleotion
     held within such ofty,or,town by majority
     vote of those voting thereon that the
     territory or any +rtfon thsrsoi to be %o
     embraoed shall not thereby beooms a part
     of the indepmdent rohool distriot oon-
     aticutsd      by 8uoh oity or tom,   but      shall
     be taken      into the alty liarits for  olunialpal
     purposas only, ana shell rszaein for ooh401
     purposss   a portion    or the acijaa6nt  indep%rident
     or tmororaon sohcoJ  ciistrict ati though said city
     lFQit% had not b8en sxtendod.*

         As this departanmt held in opinion No. O&10$,
ths trwteee of P oonpllpon soho% diotriot have lega
authoorfty uxder oertain %irouimtanoe8 to %aploy M attor-
ney to repreeent the distriot. The deter&mmt         au to tih%
sristanoe or authority in auny paxtioular oam is whothar
or Aot tha &att%E iS one ml&tiAg to hool afiati% whO20-
in tha intsre%te of the eohocl are involred, ea dirtbnguieh-
ad rMi the personal iAt%X95t5    of the tru%t%ee. Arrlfagton
v. Jones, (C.C.A. 1917), 191 s. 5. 361j aaraing et al 'I,
Rnymondvville Irrdep%ndent 3crhool Dirrtriot (O.O.A.  193Is)
51 8. W. (2d) 886; Orares and EIoutchena Y. PieaoAa Ed
Indepacdent Sohool ljlutrlot (@*&A,    1922), 25435. G. 698j
Stewart   v.    Hewton   Independent   W.ko01   Dirtzriot      (Q.Q.A.   LO$Q),
154 S. S. (26) 4293 84 8.C.L. SO9j 3V            ‘26X.      Jur. 945.    As
stats& in the Arrington oafs33

            *...It ia provmm3 that the trusteea 0r
     the crehool dietriot, aa (a body Qorparnto,
     laay ooiltreot and bs %ontraoted with, ,%ue
     OF be %u%d, plead or be iinpisad5d      in tiny
     ooimi;,;f thif state of aomp%t5nt      &ris-
                 artiole 2&S!, Vcmon'r SayI.%%*
     statute:. Aad. the tmLste56     Of the ,%oh,ool
     clatriot aim11 hav% tiiemanagrurant and
     COAtrOl   Or th% pUbliC3 5ObOOl Or th* bf8-
     triot.    &xtlales 282S and 8898, Vernon’s
     gnjrles* Statutser Thtrre ia ne authority
     exprssely   given tw trustees to Qpiplo~ an
     attorney to brfu~    a suit  in b5hnlf    Or
     truetees a&,Il& a teaanac to Oari            a
     teachins osritraot. $ut having the ~BW%P,
     a% trust%%% ham by the term of the
     atatuto, to oontraet and to 8U5 ad         bs
     EU0C in CiiO courts,    the authority r;nth%
HOnOr4Dl6   8.   C.   3ta&e,   Jr., IFag. 3



      part of trustees to 05p1oy an attorney
      to lnstltuto and prooaauts an aotlon in
      their b4half would exiet a5 a'naoessary
      lhoident of ths powers to aontract and
      to 4u0 am3 to uuma64 and ~oontrol       th4
      affa&rs *nd inter4at of th4 publie s6ho41.
      mat* V* iivsn 4t al., io Ark.,891, 67 3.vir
      78&; 6 Th45poM    on Cosp. (&I. 1894) g 7361.
      For the statute   doss notmab      it   the duty
      of the county or d$.stri&     attomsy to
      sopresent the trustees    'ln legal roaeodinge,
      In whioh they are intorortod.         3ill44 the
      trustees hav4, aa w4 think, th4 power to
      employ an attorney to reprosant them in
      14gaf ~rooeedingr resp4otihg 4ohool affairr,
      the authority would exist t4 wy su4h attor-
      ney rsasonable  ooapenoatiiaa   out    of the
      ep44ial malntenaca~s school Rind In ths
      managemsnt ana aontrol 02 the trustbaa.
      Art1014 3773, Yarnan% Saylos' Statut4fi....4

               ita,believe it ir 014av that the affalra of a
eohool distrtot are lhtipacrt4lyinvolvsd in a @oatrovony
arising wit or stops taken under Arti            3304, aupra.,
by a siuhicipality constituting an independent oohool dlrs-
triot.      LBocoovor,  the L4glaLIture aoht4aPpLateU that
jwmtloiabl4      leeuee  would ari44.  A8 statsd   by the Court
in WashFngton heights Indspsndent Soho           J&&slot et al
V. Oity of r’ort Sorth (C.D.A. LiW3) ES1 3.W. 3U,,wrlt
dismissed, in Interpretin&A&lo14          k34,    Oo5plst4 T4+as
dtatutes 1939 (whiah Artialc is now tbs s4oma paragxmph
of Article 980'5, &viosd Civil SaWtea,           lQ86)t

           Y'hle pa'ovision 4irldsnt2y adaus to
      authorize the abjuetrsnt  of quiti     be-
      twesn the two authorities voluntarily as
                      OP bv a




      sltuatioo 4xistl&, and thfa amexation   in
      no manner resulto in taking 0r property
      without 405p@nsatbon.w (Underrooring ouw)
                                                                     ,. _,,. : ;
                                                                             890

    Eoonorable   2. C. Staglo,   Jr,,    Fag4   4.




              Oonoequentiy, It is the oplrdon of thin
    drpartwnt  and you are rsepeotfully advi#pd that ~t$s
    truetaos or a ao-      rrohool dtstriot m&y etaploy an
    attorney to repressuit th4 dietriqt   fn a 0,ontrvvsrey
    ariohg out of aorion taken by a m~iaipallty
    aonsiituting an Independent sohool disttiat gwauant
    to Article .2804, blevised Civil 3tatutw,   1925. swh
    attorney say bs paid out ot the apeoial maintenaaos
                                 oiwitsol of the trueteea.

                                           v*ry,tru1y yours,

                                        ATTQRXXY’C+IsIU   iW TXXA3




i